 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TONY ROBERTS,                                       Case No.: 3:15-cv-01044-WQH-RBM
12                                      Plaintiff,
                                                         ORDER
13   v.
14   J. BEARD, Secretary of CDCR; D.
     PARAMO, Warden of RJDCF; et
15
     al.,
16
17                                   Defendants.
18   HAYES, Judge:
19
           The matter before the Court is the Motion for Taxation of Costs filed by Plaintiff
20
     Tony Roberts. (ECF No. 204).
21
                                         BACKGROUND
22
           On May 8, 2015, Plaintiff Tony Roberts, a state prisoner proceeding pro se, initiated
23
     this action by filing a Complaint pursuant to 42 U.S.C. § 1983 against Defendants A.
24
     Buenrostro, R. Davis, C. Meza, A. Parker, R, Santiago, K. Seibel, and R. Solis for violation
25
     of his First and Eighth Amendment rights. (ECF No. 1).
26
27
28


                                                     1
 1         On May 8, 2015, Plaintiff filed a Motion for Leave to Proceed in Forma Pauperis
 2   (IFP). (ECF No. 2). On May 26, 2015, the Court granted Plaintiff leave to proceed IFP.
 3   (ECF No. 4).
 4         On September 16, 2016, the Court dismissed Plaintiff’s Eighth Amendment claims
 5   except for the Eighth Amendment claim against Defendant Buenrostro for sexual assault.
 6   (ECF No. 46).
 7         On September 24, 2018, the Court granted summary judgment against Plaintiff as to
 8   his remaining Eighth Amendment claim against Defendant Buenrostro, and as to his First
 9   Amendment claim for the allegedly false and retaliatory April 2, 2014 rules violation
10   report. (ECF No. 136). The Court declined to grant summary judgment in favor of
11   Defendants on the grounds of exhaustion. The Court remanded the case to the Magistrate
12   Judge to hold an evidentiary hearing to resolve the disputed material facts of whether the
13   prison improperly failed to process Plaintiff’s alleged grievances on April 2, 2014; June
14   23, 2014; and July 8, 2014, such that Plaintiff’s failure to exhaust would be excused.
15         On November 16, 2018, the Magistrate Judge vacated the scheduled evidentiary
16   hearing “[i]n light of the fact that Defendants have withdrawn their defense of exhaustion
17   of administrative remedies.” ECF No. 170 at 1; see also ECF Nos. 169, 166 (noting
18   withdrawal of exhaustion defense).
19         On March 14, 2019, the Court granted summary judgment for Defendants as to
20   Plaintiff’s state law claims and granted summary judgment for Defendants as to Plaintiff’s
21   First Amendment claims against Defendants Solis, Santiago, and Seibel. (ECF No. 178).
22   The Court declined to grant summary judgment in favor of Defendants as to Plaintiff’s
23   First Amendment claims against Defendants Parker, Davis, Meza, and Buenrosto.
24
25
26
27
28


                                                  2
 1          On May 22, 2019, Defendants1 filed a Motion to Dismiss on the grounds that
 2   Plaintiff made untrue statements in his motion to proceed IFP. (ECF No. 189). On August
 3   2, 2019, the Court granted Defendants’ Motion to Dismiss. (ECF No. 198).
 4          On August 2, 2019, the Clerk of the Court entered Judgment in favor of Defendants
 5   and against Plaintiff. (ECF No. 199).
 6          On August 13, 2019, Defendants filed a Bill of Costs in the amount of $884.70.
 7   (ECF No. 200). On August 26, 2019, Plaintiff filed an Objection to Defendants’ Bill of
 8   Costs. (ECF No. 202). On September 17, 2019, the Clerk of the Court taxed costs in
 9   amount of $559.70 against Plaintiff. (ECF No. 203).
10          On September 25, 2019, Plaintiff filed a Motion for Taxation of Costs. (ECF No.
11   204). Defendants have not filed a response in opposition and Plaintiff has not filed a reply.
12                                  PLAINTIFF’S CONTENTIONS
13          Plaintiff contends that his indigence should preclude the Court from imposing costs.
14   Id. at 11. Plaintiff asserts that he “is in prison and has no money.” Id. at 3. Plaintiff
15   contends that the taxation of costs in a prisoner civil rights cases would create an
16   impermissible chilling effect on future civil rights suits. Id.
17                                        LEGAL STANDARD
18          Under Rule 54(d) of the Federal Rules of Civil Procedure, the Court has broad
19   discretion to vacate or amend a Clerk’s decision to tax costs. See Dawson v. City of Seattle,
20   435 F.3d 1054, 1070 (9th Cir. 2006). In exercising this discretion, the Court is mindful
21   that a losing party bears the burden of establishing a reason to avoid taxation of costs. See
22   Save Our Valley v. Sound Transit, 335 F.3d 932, 944-45 (9th Cir. 2003).
23          In the civil rights context, “[a] district court must ‘specify reasons’ for its refusal to
24   award costs.” Ass’n of Mexican-Am. Educators v. State of Cal., 231 F.3d 572, 591 (9th
25
26
27   1
      Defendants Buenrostro, Davis, Meza, Parker, Santiago, Seibel, and Solis move to dismiss. (ECF No. 189
     at 1). The remaining Defendants, Beard, Paramo, Sanchez, Arguilez, and Ciborowski, were never properly
28   served. (ECF No. 31).


                                                       3
 1   Cir. 2000). In reviewing a motion to deny costs, the Ninth Circuit has noted the following
 2   reasons for refusing to award costs to a prevailing party: (1) the losing party’s limited
 3   financial resources; (2) misconduct on the part of the prevailing party; (3) whether the
 4   issues in the case were close and difficult; (4) whether the prevailing party’s recovery was
 5   nominal or partial; (5) whether the losing party litigated in good faith; and (6) whether the
 6   case presented issues of national importance. See Champion Produce, Inc. v. Ruby
 7   Robinson Co., Inc., 342 F.3d 1016, 1022 (9th Cir. 2003).
 8                                          DISCUSSION
 9         Courts have held that once costs are awarded, “a prisoner cannot avoid responsibility
10   based on indigence.” Janoe v. Stone, No. 06-CV-1511-JM, 2012 WL 70424, at *2 (S.D.
11   Cal. Jan. 9, 2012). “[I]ndigence, standing alone, is not a justification to evade the taxation
12   of costs.” Williams v. Gore, No. 15-CV-0654-AJB-PCL, 2017 WL 4960220, at *3 (S.D.
13   Cal. Nov. 1, 2017). The concern that Plaintiff will be unable to pay costs is alleviated by
14   28 U.S.C. § 1915(b)(2), which provides that prisoners are to pay costs incrementally,
15   making “monthly payments of 20 percent of the preceding month’s income credited to the
16   prisoner’s account.” 28 U.S.C. § 1915(b)(2); see also Player v. Salas, No. 04cv1761-LAB
17   (WMc), 2007 WL 4250015, at *2 (S.D. Cal. Nov. 30, 2007) (stating in light of § 1915’s
18   provision allowing installment payments, there is no basis for the incarcerated plaintiff’s
19   fear that he would not be able to pay for hygiene items and postage unless costs were re-
20   taxed). The Court concludes that Plaintiff’s destitution does not preclude responsibility for
21   paying costs.
22         Costs of $559.70 do not impose a potential chilling effect on future civil rights
23   litigants. See Williams, 2017 WL 4960220, at *3 (concluding that $3,119.58 in costs “is
24   not so excessive as to serve as an inappropriate threat to discourage serious civil rights
25   claims”); Kidd v. Pacific Bell Telephone Co., No. 11cv1512 L(MDD), 2013 WL 2146924,
26   at *2 (S.D. Cal. May 16, 2013) (“The amount of costs [of $5,147.23] sought is reasonable
27   and not exorbitant. Therefore, the suggestion that an award of costs would chill further
28   civil rights litigation is not persuasive in this instance.”); Save Our Valley, 335 F.3d at 946


                                                    4
 1   (stating that costs of $5,310.55 is a “relatively small sum”), compare with Ass’n of
 2   Mexican-Am. Educators v. Cal., 231 F.3d 572, 593 (9th Cir. 2000) (affirming the district
 3   court’s denial of $216,443.67 in costs to a prevailing defendant because the
 4   “extraordinarily high” costs “might have the regrettable effect of discouraging potential
 5   [civil rights] plaintiffs”). The Court concludes that the amount of costs in this case is not
 6   excessive as to discourage serious civil rights claims.
 7         In granting Defendants’ Motion to Dismiss, the Court stated that
 8         The record supports a finding that that Plaintiff concealed the $3,000 he
           received in settlement money in October of 2014 in order to gain access to the
 9
           court without prepayment of filing fees. The record supports a finding that
10         Plaintiff knowingly provided inaccurate information regarding sources of
           money during the twelve months preceding the IFP motion.
11
12   (ECF No. 198 at 8). The Court dismissed Plaintiff’s case as required by § 1915(e)(2) after
13   concluding that
14         The record does not support a finding that Plaintiff’s omission was a ‘mere[]
           inaccuracy,’ . . . or a ‘misstatement[], or minor misrepresentation[] made in
15
           good faith,’ . . .
16
     Id. The imposition of costs in this case would not chill future civil rights litigants given
17
     Plaintiff’s inaccurate information in bringing forth his claim. “[F]uture plaintiffs willing
18
     to conduct themselves with candor and good faith need not be deterred by this decision
19
     because it is limited to this specific instance of Plaintiff’s untrustworthy conduct in
20
     litigating his case.” Williams, 2017 WL 4960220, at *4; see Baltimore v. Haggins, No.
21
     1:10-CV-00931-LJO, 2014 WL 804463, at *2 (E.D. Cal. Feb. 27, 2014) (denying taxation
22
     of costs on defendant due to the lack of evidence of misconduct or bad faith by the
23
     defendant); Ass’n of Mexican-Am. Educators, 231 F.3d at 593 (holding denial of
24
     “overwhelming costs” may be appropriate when “[t]he issues in the case are close and
25
     complex” and the plaintiff’s position was “not without merit”).
26
           The Court concludes that Plaintiff ultimately fails to rebut the presumption in favor
27
     of awarding costs to Defendants.
28


                                                   5
 1                                   CONCLUSION
 2        IT IS HEREBY ORDERED that the Motion for Taxation of Costs filed by Plaintiff
 3   (ECF No. 204) is DENIED.
 4   Dated: October 30, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             6
